Citation Nr: 1142594	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.  The Veteran's decorations for his active service include a Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the Veteran submitted a timely Notice of Disagreement with respect to the issues of increased disability ratings for peripheral neuropathy in each extremity and for diabetes mellitus (DM).  The Veteran received a Statement of the Case (SOC) in July 2009 which addressed these issues.  However, a review of the record shows that in his August 2009 Substantive Appeal, the Veteran expressly limited his appeal to the issue of entitlement to service connection for hypertension.  Therefore, the Board has limited its consideration accordingly.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND following the order section of this decision.   

FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO denied entitlement to service connection for hypertension.

2.  The evidence associated with the claims file subsequent to the September 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

3.  For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as isolation, anxiety, nightmares, hypervigilance, concentration difficulties, difficulty traveling, intrusive memories, mild recent memory impairment, and flashbacks.  The Veteran's PTSD has not been shown to be productive of occupational and social impairment with reduced reliability and productivity with such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking; and difficulty in establishing effective work and social relationships.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With respect to the Veteran's claim to reopen, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).    

With respect to the Veteran's claim of entitlement to an increased disability rating for PTSD, the record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  The Board notes that at his August 2011 hearing, the Veteran asserted that he was not afforded appropriate time at his July 2010 VA examination to adequately convey all his PTSD symptoms to the examiner.  However, a review of the record shows that the symptoms the Veteran reported at his July 2010 VA examination are consistent with those he has reported while receiving mental health counseling at the Veterans Center.  Therefore, the Board finds that the July 2010 VA examination is adequate for adjudication purposes.   Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.    

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for hypertension in June 2004.  In a September 2004 rating decision, the Veteran was denied entitlement to service connection for hypertension based on a finding that it was not incurred in or aggravated by active service and there was no evidence that it was related to his service-connected DM.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the September 2004 rating decision included the following: the Veteran's service treatment records (STRs), which are negative for treatment for or a diagnosis of hypertension while the Veteran was in active service; VA Medical Center treatment notes showing that the Veteran had a current diagnosis of hypertension; and an August 2004 VA examination report in which it was reported that the Veteran was first diagnosed with hypertension in September 2003 and that it had been well controlled with medication since that time.

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's assertions that his hypertension is related to his PTSD, his DM, and/or his exposure to herbicides while in active service; VA Medical Center treatment notes showing that the Veteran has continued to be followed for hypertension at the VA Medical Center; and the Veteran's August 2011 Board testimony, at which time he reported that he is required to monitor his blood pressure while at home and that his blood pressure would get higher when he was experiencing symptoms of PTSD such as flashbacks and intrusive memories.

The Board notes that the Veteran is competent to report when his symptoms get worse.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.  

The Board finds that the Veteran's statement that his blood pressure gets higher when experiencing symptoms of PTSD is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for hypertension is in order. 

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

In July 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that as he got older he thought more about his experiences while serving in the Republic of Vietnam.  He reported that when he was working, he had been able to stay busy so that he did not have time to think about his experiences.  The Veteran reported that he experienced feelings of detachment and estrangement from others and that he experienced symptoms of hypervigilance.  The Veteran reported that he did not take medication to treat his symptoms of PTSD and that he received mental health counseling at the Veterans Center.  He reported that he thought that the effectiveness of the mental health counseling was good and that he found talking in that setting to be helpful.  He reported that he had been married to his current wife since 1980 and that he had five adult children with whom he related "ok."  The Veteran reported that he enjoyed spending time with other Veterans at the Veterans Center and that he liked to attend church, garden, and fish.  The Veteran reported that he sometimes experienced sleep impairment, but that he usually slept approximately five hours per night, which was sufficient.    

Upon mental status examination, the Veteran was found to be clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, slow, and clear.  His attitude was cooperative and friendly and his affect was normal.  When describing his mood, the Veteran reported that he did not really want to be bothered.  The Veteran was noted to be easily distracted in that he could not complete serial 7s and he was unable to spell a word forward and backward.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  There were no delusions or hallucinations exhibited.  The Veteran was noted to understand the outcomes of his behavior and he understood that he had a problem.  The Veteran did not exhibit inappropriate behavior, but he was unable to interpret proverbs correctly.  There was no evidence of obsessive or ritualistic behavior.  The Veteran denied panic attacks, suicidal thoughts, and homicidal thoughts.  The Veteran's impulse control was good and he did not report experiencing any violent episodes.  The Veteran was noted to be able to maintain personal hygiene and the examiner reported that the Veteran's PTSD did not interfere with his activities of daily living.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was normal.  

The examiner confirmed the diagnosis of PTSD and assigned a Global Assessment of Functioning scale (GAF) score of 70.  The examiner reported that the Veteran's PTSD symptoms were subclinical and did not significantly impair his functioning.  The examiner further reported that the Veteran's PTSD did not have an effect on the Veteran's employability, in that employment actually seemed to help as the Veteran reported that he thought less about his experiences serving in the Republic of Vietnam while he was busy working.  Additionally, the examiner reported that the Veteran was able to maintain meaningful relationships with family members and friendships with the other Veterans at the Veterans Center.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

A review of the record shows that the Veteran has received regular mental health counseling at the Veterans Center.  A review of those records shows that the Veteran generally reports symptoms of anxiety, avoidance, hyper-alertness, hypervigilance, difficulty traveling due to anxiety, recurrent recollections, difficulty sleeping, nightmares, flashbacks, isolation, and intrusive memories.  The Veteran has routinely presented with a slightly perplexed mood and his affect is usually appropriate.  However, periodically, the Veteran's mood is noted to be depressed.  There are no GAF scores of record in the Veterans Center mental health counseling records.  

At his August 2011 Board hearing, the Veteran reported that he was granted entitlement to Social Security Administration (SSA) disability benefits as a result of his PTSD in addition to his other physical ailments.  A review of the SSA records on file show that in October 2006, the Veteran was afforded a psychiatric assessment by SSA.  At that time, the SSA examiner reported that the Veteran was limited by his physical condition and to some extent, pain.  However, while the Veteran continued to experience symptoms of PTSD, he had improved with treatment and he showed the ability to relate in a socially appropriate manner.  The examiner reported that the Veteran also showed adequate mental status with no indication of any significant cognitive deficits.  In sum, the examiner reported that based on the totality of the evidence, the Veteran appeared to be primarily limited by his physical difficulties and there was no indication of severe mental impairment at that time.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his PTSD.  In this regard, the Board notes that there is no indication from the evidence of record that the Veteran experiences occupational and social impairment resulting in reduced reliability and productivity as a result of his PTSD.  The Veteran is able to maintain relationships with his wife and children; he enjoys leisurely pursuits such as gardening and fishing; and he is able to appropriately interact with the other Veterans at the Veterans Center and he attends church regularly.  There is no competent evidence indicating that the Veteran left his prior employment as a result of his PTSD, and the July 2010 VA examiner actually indicated that the Veteran's PTSD is improved when he is working and staying busy.  Additionally, there is no evidence of record indicating that the Veteran experiences such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, in that he is only able to retain highly learned material and he forgets to complete tasks; impaired judgment; impaired abstract thinking; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The evidence of record indicates that the Veteran left his last job as a result of physical disabilities and not mental impairment.  Additionally, the July 2010 VA examiner noted that the Veteran's PTSD symptoms were actually improved when he was working and busy.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for hypertension is granted.

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for hypertension is decided.

The Veteran has asserted that his hypertension developed as a result of his service-connected DM and that his service-connected PTSD caused his hypertension to get worse.  The medical evidence of record shows that the Veteran was diagnosed with DM in approximately 1995 and that he was not diagnosed with hypertension until September 2003.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension, to include whether it was caused or chronically worsened by either his service-connected DM or his service-connected PTSD.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hypertension.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or chronically worsened by the Veteran's period of service, his service-connected DM and/or his service-connected PTSD.

The complete rationale for all opinions expressed must be provided.

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for hypertension based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


